Rose, J.
In a prosecution by the state in the district court for Knox county, the county attorney filed an information charging that Henry Roy committed an assault upon Lucy Broken]'aw with intent to commit rape. Accused filed a plea in abatement, asserting that he and prosecutrix are Indians, that the place of the alleged assault is on an *691Indian reservation in Indian country on land allotted to an Indian and over which the United States has exclusive jurisdiction. The state filed an answer to which accused demurred. The trial court sustained the demurrer and dismissed the prosecution. For the purpose of settling the question of law raised by the demurrer, the county attorney, under section 515 of the criminal code, was permitted to present here an exception to the decision below.
Did the district court for Knox county have jurisdiction to try accused and to punish him, if guilty? The determination of this question depends upon provisions of certain acts of congress. The county attorney in his brief has not pointed out the volume, page or section where these laws are published or may be found. In this respect there is an utter disregard of court rules. To determine the merits of the exception would require a research and references which should have been made by counsel. The rights of other litigants, the dispatch of business and the enforcement of court rules require the dismissal of the appellate proceeding. Appellate proceeding
Dismissed.